U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54175 5V Inc. (Exact name of registrant as specified in its charter) Delaware 27–3828846 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 7th Floor, Tower B, Four Points Sheraton Hotel Futian, Shenzhen, China (Address of principal executive offices) +86-13510608355 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No o. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 7,500,000shares of common stock, par value $.0001 per share, outstanding as of February 13, 2013. 5V INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 1 Balance Sheets as ofDecember 31, 2012 (Unaudited) and September 30, 2012 2 Statements of Operations(Unaudited) for the Three Months Ended December 31, 2012 and 2011 and the Period from February 19, 2010 (Inception) to December 31, 2012 3 Statements of Cash Flows (Unaudited) for the Three Months Ended December 31, 2012 and 2011 and the Period from February 19, 2010 (Inception) to December 31, 2012 4 Notesto the Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of 5V, Inc. (the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended December 31, 2012 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission on January 15, 2013. 1 5V INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, September 30, (Unaudited) ASSETS Current assets Total assets $ - $ - LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Advances from related party Total current liabilities Total liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.0001 par value, 10,000,000 sharesauthorized,no shares issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized,7,500,000 shares issued and outstandingat December 31, 2012 and September 30, 2012, respectively Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ - $ - The accompanying notes are an integral part of these financial statements. 2 5V INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Cumulative For the Three months Ended December 31, Since Inception at February 19, Revenue $ - $ - $ - Operating expenses General and administrative expenses Total operating expenses Loss before provision for income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Loss per common share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of commonshares outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. 3 5V INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended December 31, Cumulative Since Inception at February 19, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Adjustment to reconcile net loss to net cash provided by (used in) operating activities: Company expenses paid by related party Changes in current assets and current liabilities: Prepaid expenses - - Accounts payable Total adjustments - Net cash used in operating activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Net cash provided by financing activities - - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS - - CASH AND CASH EQUIVALENTS - BEGINNING - - - CASH AND CASH EQUIVALENTS - ENDING $ - $ - $ - NONCASH INVESTING AND FINANCING ACTIVITIES: Accounts payable paid directly by related party $ $ $ The accompanying notes are an integral part of these financial statements 4 5V INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS 5V Inc. (the “Company”), formerly China Gate Acquisition Corp. 1, was organized on February 19, 2010 as a Delaware corporation with fiscal year ending September 30. This is a shell company with no business activity whose purpose is to seek out and attract partners for possible merger or acquisition. On April 28, 2011, China Gate Acquisition Corp. 1 incorporated a wholly-owned subsidiary in the name of “5V Inc.” under the laws of the State of Delaware. On May 3, 2011, China Gate Acquisition Corp. 1 effectuated a merger (the “Merger”) pursuant to which its wholly-owned subsidiary, 5V Inc. (“5V”), merged with and into China Gate Acquisition Corp. 1, with China Gate Acquisition Corp. 1 continuing as the surviving corporation and the officer and directors of the corporation replacing the sole officer and director of 5V. On the same day, China Gate Acquisition Corp. 1 changed its name to “5V Inc.” by filing a Certificate of Ownership and Merger with the Office of Secretary of State of Delaware. On August 24, 2012, Jun Jiang and Xiong Wu (collectively the “Purchasers”) purchased all of the issued and outstanding shares of common stock of the Company’s existing shareholders (the “Sellers”) for an aggregate purchase price of $250,000. As a result of the consummation of the transaction, the Purchasers collectively own 100% of the Company’s outstanding common stock, resulting in no liability owed to the original shareholders (the “Sellers”) thereafter. On September 30, 2012, the Company’s Board of Directors and shareholders approved an increase in the authorized shares of common stock from 100,000,000 to 400,000,000. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and the requirements of Form 10-Q and Rule 8-03 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosure required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. In preparing the accompanying interim financial statements, we evaluated the period from December 31, 2012 through the date the financial statements were issued for material subsequent events requiring recognition or disclosure. (see Note 7) Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the period from February 19, 2010 (date of inception) through September 30, 2012, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the period from February 19, 2010 (date of inception) through September 30, 2012. Development Stage Company The Company is currently a development stage enterprise reporting under the provisions of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 915. Those standards require the Company to disclose its activities since the date of inception. 5 5V INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value Of Financial Instruments The Company adopted the guidance of FASB ASC 820 for fair value measurements which clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputswhich reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the balance sheets for cash, accounts payable and accrued expenses approximate their fair market value based on the short-term maturity of these instruments. The Company did not identify any assets or liabilities that are required to be presented on the balance sheets at fair value in accordance with the accounting guidance. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 6 5V INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 3 – GOING CONCERN The accompanying financial statements were prepared in conformity with U.S. GAAP, which contemplates continuation of the Company as a going concern and depends upon the Company’s ability to establish itself as a profitable business. The Company is a development stage company and has an accumulated loss of $90,775 since inception.The Company has working capital deficit of $90,025 at December 31, 2012, which is not sufficient to finance its business for the next twelve months.Due to the start-up nature of the Company, the Company expects to incur additional losses in the immediate future. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they become due. To date, the Company’s cash flow requirements have been primarily met through advances from related party. The Company is planning on obtaining financing either through issuance of equity or debt. To the extent that funds generated from any private placements, public offerings and/or bank financing are insufficient, the Company will have to raise additional working capital through other channels. NOTE 4 – STOCK AUTHORIZATION AND ISSUANCE According to the Articles of Incorporation of 5V Inc., the Company is authorized to issue two classes of shares to be designated as preferred stock and common stock, respectively. The total number of shares of stock which the Company shall have the authority to issue is 110,000,000 which will consist of (1) 100,000,000 shares of common stock, par value $0.0001 per share, and (2) 10,000,000 shares of preferred stock, par value $0.0001 per share. As of December 31, 2012, 7,500,000 shares of common stock were issued and outstanding. NOTE 5 – ADVANCES FROM RELATED PARTY One of the Company’s stockholders advanced funds to the Company to cover legal, audit, and filing fees, general office administration and other expenses. The advances outstanding were $85,417 and $79,979 as of December 31, 2012 and September 30, 2012, respectively. These advances are unsecured, non-interest bearing and payable on demand. On August 24, 2012, Jun Jiang and Xiong Wu purchased all of the issued and outstanding shares of common stock of the Company’s existing shareholders. Concurrently with the transaction, the Sellers agreed to transfer to the Purchasers all of their claims on advances to the Company. 7 5V INC. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE6 –LOSS PER SHARE The Company presents earnings (loss) per share on a basic and diluted basis. Basic earnings (loss) per share are computed by dividing income available to common shareholders by the weighted average number of common shares outstanding. Diluted earnings (loss) per share are computed by dividing income available to common shareholders by the weighted average number of shares outstanding plus the dilutive effect of potential securities. For the three months Ended December 31, Net loss $ ) $ ) Weighted average common shares (denominator for basic earnings (loss) per share) Effect of dilutive securities: - - Weighted average common shares (denominator for diluted earnings (loss) per share) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) NOTE7 –SUBSEQUENT EVENT On February 4, 2013, the Company filed a preliminary information statement with the Securities and Exchange Commission (the “SEC”) announcing the unanimous written consent in lieu of a shareholder meeting to approve an amendment to its Certificate of Incorporation to increase the total number of shares of our authorized common stock from 100,000,000 to 400,000,000 shares. The Company will file a definitive information statement after ten calendar days of the filing of the preliminary information statement if the Company does not receive comments from the staffs of the SEC. The actions taken by the written consent will not become effective until at least 20business days after the definitive information statement is sent or given to the Company’s shareholders in accordance with the requirements of the rules of the Securities Exchange Act of 1934, as amended. 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. Our principal business objective for the next twelve months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. The Company will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The Company currently does not engage in any business activities that provide cash flow.During the next twelve months we anticipate incurring costs related to: (i) filing Exchange Act reports, and (ii) investigating, analyzing and consummating an acquisition. We believe we will be able to meet these costs through deferral of fees by certain service providers and additional amounts, as necessary, to be loaned to or invested in us by our stockholders, management or other investors. As of the date of the period covered by this report, the Company has no assets. There are no assurances that the Company will be able to secure any additional funding as needed.Currently, however, our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due.Our ability to continue as a going concern is also dependent on our ability to find a suitable target company and enter into a possible reverse merger with such company. Management’s plan includes obtaining additional funds by equity financing through a reverse merger transaction and/or related party advances, however there is no assurance of additional funding being available. The Company may consider acquiring a business which has recently commenced operations, is a developing company in need of additional funds for expansion into new products or markets, is seeking to develop a new product or service, or is an established business which may be experiencing financial or operating difficulties and is in need of additional capital. In the alternative, a business combination may involve the acquisition of, or merger with, a company which does not need substantial additional capital but which desires to establish a public trading market for its shares while avoiding, among other things, the time delays, significant expense, and loss of voting control which may occur in a public offering. Any target business that is selected may be a financially unstable company or an entity in its early stages of development or growth, including entities without established records of sales or earnings. In that event, we will be subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies. In addition, we may effect a business combination with an entity in an industry characterized by a high level of risk, and, although our management will endeavor to evaluate the risks inherent in a particular target business, there can be no assurance that we will properly ascertain or assess all significant risks. Our management anticipates that it will likely be able to effect only one business combination, due primarily to our limited financing and the dilution of interest for present and prospective stockholders, which is likely to occur as a result of our management’s plan to offer a controlling interest to a target business in order to achieve a tax-free reorganization. This lack of diversification should be considered a substantial risk in investing in us, because it will not permit us to offset potential losses from one venture against gains from another. 9 The Company anticipates that the selection of a business combination will be complex and extremely risky.Through information obtained from industry publications and professionals, our management believes that there are numerous firms seeking the perceived benefits of becoming a publicly traded corporation. Such perceived benefits of becoming a publicly traded corporation include, among other things, facilitating or improving the terms on which additional equity financing may be obtained, providing liquidity for the principals of and investors in a business, creating a means for providing incentive stock options or similar benefits to key employees, and offering greater flexibility in structuring acquisitions, joint ventures and the like through the issuance of stock. Potentially available business combinations may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. We do not currently intend to retain any entity to act as a “finder” to identify and analyze the merits of potential target businesses. Liquidity and Capital Resources As of December 31, 2012 and September 30, 2012, the Company had no assets.As of December 31, 2012, the Company had total liabilities equal to $90,025, comprised of $4,608 in accounts payable and $85,417 in advances from related party. This compares with total liabilities of $89,087, comprised of $9,108 in accounts payable and $79,979 in advances from related party, as of September 30, 2011.The Company can provide no assurance that it can continue to satisfy its cash requirements for at least the next twelve months. The following is a summary of the Company's cash flows provided by (used in) operating, investing, and financing activities for the three months ended December 31, 2012 and 2011 and for the cumulative period from February 19, 2010 (Inception) to December 31, 2012: Three Months Ended December 31, 2012 Three Months Ended December 31, 2011 For the Cumulative Period from February 19, 2010 (Inception) to December 31, 2012 Net Cash Provided by (Used in) Operating Activities $ - $ - $ ) Net Cash Provided by(Used in) Investing Activities $ - $ - $ - Net Cash Provided by (Used in) Financing Activities $ - $ - $ Net Increase (Decrease) in Cash and Cash Equivalents - - - The Company has no assets and has generated no revenues since inception. The Company is also dependent upon the receipt of capital investment or other financing to fund its ongoing operations and to execute its business plan of seeking a combination with a private operating company. In addition, the Company is dependent upon certain related parties to provide continued funding and capital resources. If continued funding and capital resources are unavailable at reasonable terms, the Company may not be able to implement its plan of operations. 10 Results of Operations The Company has not conducted any active operations since inception, except for its efforts to locate suitable acquisition candidates.No revenue has been generated by the Company from February 19, 2010 (Inception) to December 31, 2012.It is unlikely the Company will have any revenues unless it is able to effect an acquisition or merger with an operating company, of which there can be no assurance.It is management's assertion that these circumstances may hinder the Company's ability to continue as a going concern. The Company’s plan of operation for the next twelve months shall be to continue its efforts to locate suitable acquisition candidates. For the three months ended December 31, 2012, the Company had a net loss of $938, consisting of legal, accounting, and other professional service fees incurred in relation to the preparation and filing of the Company’s periodic reports. For the three months ended December 31, 2011, the Company had a net loss of $7,100, consisting of legal, accounting, and other professional service fees incurred in relation to the preparation and the filing of the Company’s periodic reports. For the period from February 19, 2010 (Inception) to December 31, 2012, the Company had a net loss of $90,775, comprised exclusively of legal, accounting, audit, and other professional service fees incurred in relation to the formation of the Company, the filing of the Company’s Registration Statement on Form 10 on November 9, 2010, and the filing of the Company’s periodic reports on Form 10-Q and Form 10-K. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Contractual Obligations As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. 11 Item 4. Controls and Procedures. Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed pursuant to the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules, regulations and related forms, and that such information is accumulated and communicated to our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. As of December 31, 2012, we carried out an evaluation, under the supervision and with the participation of our principal executive officer and our principal financial officer of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our principal executive officer and our principal financial and accountingofficer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. Changes in Internal Controls There were no changes in our internal controls over financial reporting during the quarter ended December 31, 2012 that have materially affected or are reasonably likely to materially affect our internal controls. 12 PART II — OTHER INFORMATION Item 1. Legal Proceedings. There are presently no material pending legal proceedings to which the Company, any of its subsidiaries, any executive officer, any owner of record or beneficially of more than five percent of any class of voting securities is a party or as to which any of its property is subject, and no such proceedings are known to the Registrant to be threatened or contemplated against it. Item 1A. Risk Factors. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. 13 Item 6. Exhibits. (a)Exhibits required by Item 601 of Regulation S-K. Exhibit Description *3.1 Certificate of Incorporation, as filed with the Delaware Secretary of State on February 19, 2010. *3.2 Bylaws. Certification of the Company’s Principal Executive Officer and Principal Financial and Accounting Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, with respect to the registrant’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2012. 32.1+ Certification of the Company’s Principal Executive Officer and Principal Financial and Accounting Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101.LAB** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document. 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document. *Filed as an exhibit to the Company's Registration Statement on Form 10, as filed with the SEC on November 9, 2010, and incorporated herein by this reference. **Furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise not subject to liability under these sections. +In accordance with the SEC Release 33-8238, deemed being furnished and not filed. 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. 5V, INC. Dated: February 14, 2013 By: /s/Jun Jiang Jun Jiang President (Duly Authorized Officer, Principal Executive officer, and Principal Financial and Accounting Officer) 15
